15-52104-mbm   Doc 48   Filed 09/25/19   Entered 09/25/19 13:43:10   Page 1 of 3
15-52104-mbm   Doc 48   Filed 09/25/19   Entered 09/25/19 13:43:10   Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                            Case No. 15-52104-mbm

 Janet Elyse Bell                                  Chapter 13

 Debtor.                                           Judge Marci B. McIvor

                                     PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Amended Response to Notice of
Final Cure Payment has been duly electronically serviced, noticed or mailed via U.S. First Class
Mail, postage prepaid on September 25, 2019 to the following:

          Janet Elyse, Debtor
          17625 Shaftsbury Ave.
          Detroit, MI 48219

          Ryan Moran, Debtor’s Counsel
          ecf@moranlawoffice.com

          David Wm Ruskin, Chapter 13 Trustee
          ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                   Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (P79786)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




 15-52104-mbm          Doc 48     Filed 09/25/19   Entered 09/25/19 13:43:10      Page 3 of 3
